DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert, US 2014/0167438.
Regarding claim 1, Lambert discloses a vehicle storage structure comprising a center console (10), an instrument panel, and a storage (10) having an opening, wherein the center console includes a front part, the storage is located at least one of the front part, a portion in front of the center console, or the instrument panel, the storage includes a first storage (18) and a second storage (20), the first storage is located higher than the second storage, the first storage includes a side wall (upper portions of 24) and a first opening (42), the side wall is located proximate to a passenger seat in a vehicle width direction, and the first opening is located proximate to a driver's seat in the vehicle width direction (Fig. 1-4).
Regarding claim 2, Lambert discloses the first storage (18) and an actuator (shift lever) are located at the front part, the actuator is configured to actuate a device (transmission) mounted on a vehicle, and the actuator is located at the rear of the first storage (Fig. 1).
Regarding claims 3 and 6, Lambert discloses the side wall (upper portion of 24) has an inclined portion, the inclined portion has a first rear end portion and a height that decreases toward a vehicle rear, the first storage has a second rear end portion (lower end portion of 42), and the first rear end portion is located rearwardly from the second rear end portion (Fig. 3).
Regarding claims 4, 7, 8, and 9, Lambert discloses the second storage (20) has a second opening (28), the vehicle storage structure includes a connection terminal (30) at the side of the second opening in the vehicle width direction, and the connection terminal is closer to the passenger seat than the side wall in the vehicle width direction (Fig. 4).
Regarding claims 5 and 10-16, Lambert discloses the first storage (18) includes a non-contact charger (48), and the non-contact charger is configured to wirelessly transfer electric power to an electronic device (45) (Fig. 2, 3).

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle console storage assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612